                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WENONAH CARNEY, Plaintiff
                                                                     CIVIL ACTION
            v.
                                                                     NO. 19-3599
 TRAVELERS AID SOCIETY OF
 PHILADELPHIA, Defendant

          AND NOW, this 11th day of February 2020, upon consideration of Plaintiff’s Unopposed

Motion for Approval of Settlement (ECF 6), which resolves claims under the Fair Labor Standards

Act, and for the reasons stated in the accompanying Memorandum, it is hereby ORDERED that

Plaintiff’s Motion is GRANTED.

          It is FURTHER ORDERED that the proposed Settlement Agreement and Release (ECF

10) is APPROVED as a fair and reasonable resolution of a bona fide dispute that does not frustrate

the purposes of the FLSA.

          This matter is dismissed with prejudice and without costs.



                                                                                   BY THE COURT:

                                                                                   s/ Michael M. Baylson

                                                                                   ______________________________
                                                                                   MICHAEL M. BAYLSON
                                                                                   United States District Court Judge

O:\CIVIL 19\19-3599 Carney v. Travelers Aid Society\19cv3599 Order re Unopposed Motion for Approval of Settlement.docx
